An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Milton A. Tingling, J.), entered on or about June 21, 2012, and said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated February 13, 2013, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Gonzalez, EJ., Mazzarelli, Renwick, Richter and Gische, JJ.